DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al. (US 2019/0246378).

Regarding claim 1, Islam discloses 
An operation method of a first communication node in a communication system, the operation method comprising: receiving one or more transport blocks (TBs) from a second communication node based on transmission parameters in an aggregated transmission period #n (¶ [0118]: TB 1 is sent in the downlink data channel, and in step 414 the UE attempts to demodulate and decode TB 1. UE 116 knows the time-frequency location of TB 1 in the downlink data channel, as well as the MCS and HARQ process ID of TB 1, because this was sent in the standard DCI; ¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, ;
generating decoding results for the one or more TBs (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information);
generating information required for changing the transmission parameters (¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262) based on the decoding results (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information); and
transmitting the required information to the second communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252),
wherein n is a natural number (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals).

Regarding claim 2, Islam discloses 
further comprising: receiving the transmission parameters changed (¶ [0103]: The UE may be configured/notified by higher layer (e.g. RRC) signaling to switch to a different transmission mode before light DCI is used) in consideration of the required information from the second communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252); and
receiving one or more TBs from the second communication node (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0099]: The UE 116 will have a higher probability of correctly decoding the payload PB or Pc or PD compared to payload PA because payloads PB and PC and PD each have fewer bits than PA and can therefore be encoded with a more robust error correction code and/or be rate matched to have a lower effective code rate. The light DCI transmission may therefore be more reliable) based on the changed transmission parameters in an aggregated transmission period #n+k, wherein k is a natural number (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0111]: the time-frequency region may be subsequent to the time-frequency resource or search space where the light DCI was receive; ¶ [0130]: Upon receipt of a subsequent light DCI at time t.sub.2, the UE terminates monitoring the preconfigured time-frequency resource hopping pattern; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE).

Regarding claim 3, Islam discloses 
further comprising, when a number of the one or more TBs is equal to a number of a plurality of slots included in the aggregated transmission period #n (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)), transmitting a hybrid automatic repeat request (HARQ) response for the one or more TBs to the second communication node at a time indicated by the second communication node (¶ [0062]: HARQ may be performed for transmissions between a UE and a network; ¶ [0085]: he downlink scheduling grant sent in DCI in conventional long term evolution (LTE) typically indicates, to the UE, at least some or all of the following parameters: ¶ [0087]: HARQ timing indicator).

Regarding claim 4, Islam discloses 
wherein the required information is transmitted to the second communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI when a feedback condition is satisfied (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information).

Regarding claim 5, Islam discloses 
wherein the aggregated transmission period #n includes one or more slots, and the one or more TBs received in the aggregated transmission period #n are generated based on a same data unit (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)). 

Regarding claim 6, Islam discloses 
wherein the required information is statistical information indicating a number of decoding successes or decoding failures occurring (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ in the aggregated transmission period #n (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)).

Regarding claim 7, Islam discloses 
wherein the required information is statistical information indicating a number of decoding successes or decoding failures occurring (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information) in one or more aggregated transmission periods (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)).

Regarding claim 8, Islam discloses 
wherein the required information is information indicating that the transmission parameters are not efficient (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to 

Regarding claim 9, Islam discloses 
wherein the required information is a guideline (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information; ¶ [0253]: the availability of a flag that is used to coordinate TRP transmissions may provide a more efficient enabling mechanism for a multi-link connection) for changing the transmission parameters (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252).

Regarding claim 10,
An operation method of a second communication node in a communication system, the operation method comprising: transmitting transmission parameters to a first communication node (¶ [0116]: The network has determined that the UE 116 is not operating in a low SNR condition, and so the network sends a standard DCI grant to the UE 116 in step 408);
transmitting one or more transport blocks (TBs) to the first communication node based on the transmission parameters in an aggregated transmission period #n (¶ [0118]: TB 1 is sent in the downlink data channel, and in step 414 the UE attempts to demodulate and decode TB 1. UE 116 knows the time-frequency location of TB 1 in the downlink data channel, as well as the MCS and HARQ process ID of TB 1, because this was sent in the standard DCI; ¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals);
receiving information required for changing the transmission parameters from the first communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252);
changing the transmission parameters (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from  in consideration of the required information (¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252); and
transmitting the changed transmission parameters to the first communication node (¶ [0119]: a light DCI format is used, which is sent to the UE 116 in step 418),
wherein the required information is generated (¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262) based on decoding results (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information) for the one or more TBs (¶ [0118]: TB 1 is sent in the downlink data channel, and in step 414 the UE attempts to demodulate and decode TB 1. UE 116 knows the time-frequency location of TB 1 in the downlink data channel, as well as the MCS and HARQ process ID of TB 1, because this was sent in the standard DCI), and n is a natural number (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals).

Regarding claim 11, Islam discloses 
further comprising transmitting one or more TBs to the first communication node (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0099]: The UE 116 will have a higher probability of correctly decoding the payload PB or Pc or PD compared to payload PA because payloads PB and PC and PD each have fewer bits than PA and can therefore be encoded with a more robust error correction code and/or be rate matched to have a lower effective code rate. The light DCI transmission may therefore be more reliable)  based on the changed transmission parameters in an aggregated transmission period #n+k (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0111]: the time-frequency region may be subsequent to the time-frequency resource or search space where the light DCI was receive; ¶ [0130]: Upon receipt of a subsequent light DCI at time t.sub.2, the UE terminates monitoring the preconfigured time-frequency resource hopping pattern; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE).

Regarding claim 12, Islam discloses 
wherein the required information is received from the first communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference when a feedback condition is satisfied (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information).

Regarding claim 13, Islam discloses 
wherein the aggregated transmission period #n includes one or more slots, and the one or more TBs transmitted in the aggregated transmission period #n are generated based on a same data unit (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)). 

Regarding claim 14, Islam discloses 
wherein the required information is statistical information indicating a number of decoding successes or decoding failures occurring (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information) in one or more aggregated transmission periods (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time 

Regarding claim 15, Islam discloses 
wherein the required information is information indicating that the transmission parameters are not efficient or a guideline (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information; ¶ [0253]: the availability of a flag that is used to coordinate TRP transmissions may provide a more efficient enabling mechanism for a multi-link connection) for changing the transmission parameters (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252).

Regarding claim 16,
An operation method of a first communication node in a communication system, the operation method comprising: receiving a first transport block (TB) from a second communication node based on transmission parameters [0118]: TB 1 is sent in the downlink data channel, and in step 414 the UE attempts to demodulate and decode TB 1. UE 116 knows the time-frequency location of TB 1 in the downlink data channel, as well as the MCS and HARQ process ID of TB 1, because this was sent in the standard DCI; ¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals);
generating a decoding result for the first TB (¶ [0118]: In step 413, TB 1 is sent in the downlink data channel; ¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information);
generating information required for changing the transmission parameters (¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262) based on the decoding results (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information); and
transmitting the required information to the second communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252),
generating a hybrid automatic repeat request (HARQ) response for the first TB based on the decoding result (¶ [0062]: If the TB in the initial downlink data transmission is not successfully decoded by the UE 116, then a retransmission may be performed by the network); and
transmitting the HARQ response to the second communication node (¶ [0065]: HARQ feedback may be sent from the UE 116, to the network, as part of the HARQ procedure for downlink transmission. For example, an ACK may be generated by the downlink message processor 266 and sent by the UE 116 when the UE 116 successfully decodes the TB. In some embodiments, a NACK may be sent by the UE 116 when the TB is not successfully decoded),
wherein n is a natural number (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals).

Regarding claim 17, Islam discloses 
further comprising: receiving the transmission parameters changed (¶ [0103]: The UE may be configured/notified by higher layer (e.g. RRC) signaling to switch to a different transmission in consideration of the required information from the second communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252); and
receiving a second TB from the second communication node (¶ [0423]: In step 423, TB 2 is sent in the downlink data channel) based on the changed transmission parameters (¶ [0419]: a light DCI format is used, which is sent to the UE 116 in step 418), wherein k is a natural number (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0111]: the time-frequency region may be subsequent to the time-frequency resource or search space where the light DCI was receive; ¶ [0130]: Upon receipt of a subsequent light DCI at time t.sub.2, the UE terminates monitoring the preconfigured time-frequency resource hopping pattern; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE).

Regarding claim 18, Islam discloses 
wherein the required information is transmitted to the second communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI when a feedback condition is satisfied (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information).

Regarding claim 19, Islam discloses 
wherein the required information is information indicating that the transmission parameters are not efficient or a guideline (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information; ¶ [0253]: the availability of a flag that is used to coordinate TRP transmissions may provide a more efficient enabling mechanism for a multi-link connection) for changing the transmission parameters (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may .




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.